Citation Nr: 1748425	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for right knee plica syndrome (right knee disability).  

2.  Entitlement to a compensable rating for left knee plica syndrome (left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Navy from September 2008 to August 2010.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the matter is now with the RO in Nashville, Tennessee.  

In April 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected right knee disability and left knee disability.  The Veteran was provided a VA examination in October 2010 to determine the etiology and severity of his service-connected bilateral knee disabilities.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Following the October 2010 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 
38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that the previous VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, and it has been over seven years since the Veteran's last VA examination, a new examination is necessary to decide the claim.  

In addition, the Veteran testified that he had undergone a physical examination at a VA medical facility in Johnson City, Tennessee, in at the end of 2013 or in 2014.  A copy of this examination does not appear to be associated with the claims folder.  On remand, the AOJ should make appropriate efforts to ensure that all pertinent VA treatment records are associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

Regardless of the Veteran's response, the AOJ should obtain copies of any pertinent treatment records from the Johnson City VA Medical Center, since the Veteran's separation from service to include a copy of the 2013 or 2014 physical examination referenced by the Veteran during his 2016 Board hearing. 

2.  The Veteran should be scheduled for a VA examination before an appropriate examiner to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and to provide an opinion as to the following:  

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the right and left knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right and left knees due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

A full rationale must be provided for any opinion offered.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

